Fourth Court of Appeals
                                            San Antonio, Texas
                                                December 11, 2018

                                               No. 04-18-00384-CR

                                              The STATE of Texas,
                                                   Appellant

                                                         v.

                                             Desiree Renee GOMEZ,
                                                     Appellee

                           From the County Court at Law No. 5, Bexar County, Texas
                                           Trial Court No. 542323
                                  Honorable John Longoria, Judge Presiding


                                                  ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

                   This is a State’s appeal from an order granting a motion to suppress. After the trial
           court signed the order granting the appellee’s motion, the State filed a written request for
           findings of fact and conclusions of law, but none were made in writing by the trial court. In
           its brief, the State notes that the trial court “dictated its findings at the conclusion of the
           hearing.”

                   Although the trial court described and made comments about the evidence
           introduced at the suppression hearing, and ultimately concluded the arresting officer lacked
           probable cause to make an arrest, we conclude the trial court did not make sufficient, clear
           findings of historical fact or witness credibility. See State v. Copeland, 501 S.W.3d 610,
           613 (Tex. Crim. App. 2016) (explaining essential findings include those that are adequate,
           complete, and cover every potentially dispositive issue). We therefore order that this
           appeal is abated and the case is remanded to the trial court for the entry of written findings
           of fact and conclusions of law. See generally State v. Saenz, 411 S.W.3d 488 (Tex. Crim.
           App. 2013). We order that the findings of fact and conclusions of law be filed with this
           court by December 31, 2018.
It is so ORDERED on December 11, 2018.

                                         PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court